—Order *425and judgment (one paper), Supreme Court, New York County (Edith Miller, J.), entered on or about July 14, 1992, which granted the petition to the extent of vacating petitioner’s termination as a probationary investigator for the Department of Transportation and ordering his reinstatement with back pay and accrued seniority benefits, unanimously reversed, on the law and the facts and in the exercise of discretion, and the matter remanded for trial on the issue of respondent’s good faith, without costs.
Triable issues of fact are presented, which cannot be resolved on the present record, as to respondent’s good faith in terminating petitioner’s probationary employment. Accordingly, a prompt trial on the issue is warranted (CPLR 7804 [h]). Concur—Murphy, P. J., Milonas, Kupferman, Ross and Nardelli, JJ.